Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response of 3/8/2021 applicant has amended claims 1, 6-11, 15 and 23, added new claim 25 and canceled claim 16.  Therefore claims 1-15 and 17-25 are pending.

Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive. 
Applicant argues that the cited art does not disclose “verifying or denying a previously detected candidate episode”. Specifically Applicant argues that Mahajan does not verify a candidate arrhythmia that is already detected by a separate process.
Examiner responds that Siejko teaches the limitation.  Siejko, Abstract, discloses “identify noise events in a stored cardiac signal and discard the cardiac signal of the candidate pause episode when a number of noise events satisfies a specified noise event number threshold.” Moreover Siejko, ¶0029, discloses “; The brady pause detection can be viewed as a two-tiered approach. In the first tier, the candidate pause episodes are determined based on intervals The candidate pause episode is then further processed in the second tier to determine whether the candidate pause episode is a true brady pause episode.” (Emphasis, Added.)  A stored signal is a previously detected signal and episode further processed by the second tier is a previously detected signal from the first tier.  Consequently, contrary to Applicant’s argument the cited art discloses “verifying or denying a previously detected candidate episode,” within the broadest reasonable interpretation.

Applicant’s arguments with respect to dePinto have been considered but are moot because the new grounds of rejection do not rely on the reference.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose “modifying the CA signals when the candidate episode is classified to be the false arrhythmia detection, and thereafter applying a secondary arrhythmia detection process, based on the R-R interval variability, to CA signals as modified.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed does not provide written description support for the amended limitation “defining the noise search window to overlap a portion of CA signal that does not overlap with a and does not overlap a T-wave in the segment of the CA signals.”  The specification as originally filed describes either not overlapping a QRS complex, or not overlapping a T-wave.  Examiner is unable to find and Applicant has not pointed out where written description support may be found for a search window that does not overlap both the QRS complex and the T-wave.  Consequently, the specification as originally filed does not provide written description support for the instant limitation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 9-15 and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Siejko et al. (US Pub. 2018/0064360 A1)(hereinafter Siejko) in view of  Mahajan et al. (US Pub. 2012/0203123 A1)(hereinafter Mahajan).
Regarding claim 1, Siejko discloses a computer implemented method for verifying or denying a previously detected candidate episode in a cardiac activity; (Siejko, Fig. 3 and Abstract; identify noise events in a stored cardiac signal and discard the cardiac signal of the candidate pause episode when a number of noise events satisfies a specified noise event number threshold; ¶¶0027-0028;  The pause detection circuit 315 detects candidate pause episodes using sensed cardiac signals. The candidate pause episodes are identified when delay in depolarization of the ventricles exceeds a specified (e.g., programmed) time delay threshold. The pause detection circuit 315 processes the cardiac signals of candidate pause episodes to identify noise events in the sensed cardiac signal and discards the sensed candidate pause signal of the candidate pause episode when a number of noise events satisfies a specified noise event number threshold. Otherwise, the sensed cardiac signal for the candidate pause episode is stored as a brady pause episode…and discarding the sensed cardiac signal includes not flagging the area of memory and allowing the area of memory to be overwritten. In some examples, the buffer memory 310 includes a temporary buffer that stores segments of one or more cardiac signals as they are sensed and sampled. The If the episode is determined to be a true brady pause episode, the cardiac signal segment that includes the brady pause may be transferred to a different more permanent area of memory for later uploading.)
obtaining a far field cardiac activity (CA) data set that includes far field CA signals for a series of beats; (Siejko, Fig. 3 and ¶0026; The cardiac signal sensing circuit 305 generates a sensed cardiac signal representative of electrical cardiac activity of a subject. ¶¶0041-0042; In the example of FIG. 6, four R-waves are used in determining the pre-pause central tendency value. The pause detection circuit may also calculate an intra-pause threshold of amplitude of signal samples during the intra-pause duration. These signal samples would be included after the last R-wave sensed 642 and before the first R-wave 644 sensed after the detected candidate pause. In some examples, the intra-pause threshold is calculated)
overlaying a segment of the CA signals with a noise search window, (Siejko, Fig. 6 and ¶0040; An intra-pause duration 640 is timed in the candidate pause signal. The timing of the intra-pause duration begins a specified time after the last R-wave sensed 642 before the detected candidate pause episode. In some examples, the intra-pause duration begins after a refractory period is timed for the last R-wave sensed 642; ¶0042; The pause detection circuit may also calculate an intra-pause threshold of amplitude of signal )
  wherein the segment precedes a QRS complex within the CA signals, (Siejko, ¶0037; The cardiac signal is mainly composed of signal energies less than 40 Hz. Using a high pass filter with a 55 Hz frequency pole removes the P-QRS-T complexes and any signal components above 55 Hz remain.)
Siejko does not disclose identifying turns in the segment of the CA signals. Mahajan, however discloses the limitation.   Mahajan discloses identifying turns in the segment of the CA signals (Mahajan, Abstract; determine a number of turns in the secondary cardiac signal segment; ¶0040; a turn is defined as a change in the cardiac signal from the positive direction to the negative direction, or from the negative direction to the positive direction. A determination of noise in the cardiac signals is then made based on the number of turns identified in the cardiac signal segments.)
determining whether the turns exhibit a turn at least one of an amplitude or frequency characteristic that exceed a turn characteristic exceeds a corresponding threshold; (Mahajan, ¶0049; The alignment circuit 520 then identifies a signal peak in the secondary cardiac signal that exceeds a specified threshold signal amplitude value. In some examples, the signal peak of the secondary cardiac signal can be ¶0058; In some examples, a cardiac signal is declared noisy when the number of turns in the sampled cardiac signal segment exceeds a specified turn count threshold.)
declaring the segment of the CA signals as a noise segment based on the determining operation; (Mahajan, ¶0058; In some examples, a cardiac signal is declared noisy when the number of turns in the sampled cardiac signal segment exceeds a specified turn count threshold. ¶0062; The noise detection circuit 525 compares a number of turns in each of the N detection sub -windows to the first specified turn count threshold, and generates the indication of noise when the number of turns in each of the first cardiac signal segment N detection sub -windows satisfies the first specified turn count threshold.) Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to  implement  Siejko with the known technique of identifying turns in the segment of CA signals, as taught by Mahajan, since it is a known additional technique for detecting noise based on amplitude in a CA segment. (Mahajan, ¶0049)
and classifying the candidate episode to be a false arrhythmia detection based on the declaring the noise segments. (Siejko, ¶0027; The pause detection circuit 315 processes the cardiac signals of candidate pause episodes to identify noise events in the sensed cardiac signal ¶0036; At 520, if any of the methods meet the criteria for a false brady pause, the episode is rejected; ¶0046; Other signal-to-noise metrics may be used by the pause detection circuit to determine brady pause or false brady pause.)
Regarding claim 2, Mahajan discloses the method of claim 1, wherein the at least one of the amplitude of frequency characteristic corresponds to turn amplitude and wherein the determining operation comprises analyzing the turn amplitude relative to a turn amplitude threshold the method further comprising designating the turns, for which the turn amplitudes exceed the turn amplitude threshold, as substantial turns. (Mahajan, ¶0049; The alignment circuit 520 then identifies a signal peak in the secondary cardiac signal that exceeds a specified threshold signal amplitude value. In some examples, the signal peak of the secondary cardiac signal can be determined as the maximum of the absolute value of the signal amplitude in a specified time window; ¶0058; In some examples, a cardiac signal is declared noisy when the number of turns in the sampled cardiac signal segment exceeds a specified turn count threshold; ¶0062; The noise detection circuit 525 compares a number of turns in each of the N detection sub -windows to the first specified turn count threshold, and generates the indication of noise when )
Regarding claim 3, Mahajan discloses the method of claim 2 wherein the at least one of the amplitude of frequency characteristic further corresponds to turn frequency for the substantial turns and wherein the determining operation comprises analyzing the turn frequency relative to a turn frequency threshold. (Mahajan, ¶0049; The alignment circuit 520 then identifies a signal peak in the secondary cardiac signal that exceeds a specified threshold signal amplitude value. In some examples, the signal peak of the secondary cardiac signal can be determined as the maximum of the absolute value of the signal amplitude in a specified time window; ¶0058; In some examples, a cardiac signal is declared noisy when the number of turns in the sampled cardiac signal segment exceeds a specified turn count threshold; ¶0062; The noise detection circuit 525 compares a number of turns in each of the N detection sub -windows to the first specified turn count threshold, and generates the indication of noise when the number of turns in each of the first cardiac signal segment N detection sub -windows satisfies the first specified turn count threshold and the number of turns in the secondary cardiac signal segment )
Regarding claim 4, Mahajan discloses the method of claim 3, further comprising setting noise flags based on relations between the turn amplitude and the turn amplitude threshold and between the turn frequency and the turn frequency threshold. (Mahajan, ¶0049; The alignment circuit 520 then identifies a signal peak in the secondary cardiac signal that exceeds a specified threshold signal amplitude value. In some examples, the signal peak of the secondary cardiac signal can be determined as the maximum of the absolute value of the signal amplitude in a specified time window; ¶0058; In some examples, a cardiac signal is declared noisy when the number of turns in the sampled cardiac signal segment exceeds a specified turn count threshold; ¶0062; The noise detection circuit 525 compares a number of turns in each of the N detection sub -windows to the first specified turn count threshold, and generates the indication of noise when the number of turns in each of the first cardiac signal segment N detection sub -windows satisfies the first specified turn count threshold and the number of turns in the secondary cardiac signal segment detection window satisfies the second specified turn count threshold.)
Regarding claim 6, Siejko discloses the method of claim 1, wherein the overlaying operation comprises defining the noise search window to overlap a portion of Siejko, ¶0037; The cardiac signal is mainly composed of signal energies less than 40 Hz. Using a high pass filter with a 55 Hz frequency pole removes the P-QRS-T complexes and any signal components above 55 Hz remain.)
Regarding claim 9,   Siejko discloses the method of claim 1, further comprising performing a first pass detection process by an on-board R-R interval irregularity (ORI) process that analyzes the CA and declares the candidate episode that is subsequently classified (Siejko, ¶0029; The brady pause detection can be viewed as a two-tiered approach. In the first tier, the candidate pause episodes are determined based on intervals between depolarization (e.g., R-R intervals). If a sensed depolarization interval exceeds a specified threshold time interval (e.g., 3 seconds), the interval is identified as a candidate pause episode. The candidate pause episode is then further processed in the second tier to determine whether the candidate pause episode is a true brady pause episode.)
Regarding claim 10, Siejko discloses the method of claim 1, wherein the overlaying, identifying, determining, declaring, shifting, modifying operations are performed by firmware and hardware within an ICM or IMD. (Siejko, Fig. 3 and ¶0026; The pause detection circuit 315 may include one or more of a microprocessor, a digital signal processor, application specific integrated circuit (ASIC), or other type of processor, .)
Regarding claim 11, Siejko discloses a system for verifying or denying a previously detected candidate episode in a cardiac activity; (Siejko, Fig. 3 and Abstract; identify noise events in a stored cardiac signal and discard the cardiac signal of the candidate pause episode when a number of noise events satisfies a specified noise event number threshold; ¶¶0027-0028; The pause detection circuit 315 detects candidate pause episodes using sensed cardiac signals. The candidate pause episodes are identified when delay in depolarization of the ventricles exceeds a specified (e.g., programmed) time delay threshold. The pause detection circuit 315 processes the cardiac signals of candidate pause episodes to identify noise events in the sensed cardiac signal and discards the sensed candidate pause signal of the candidate pause episode when a number of noise events satisfies a specified noise event number threshold. Otherwise, the sensed cardiac signal for the candidate pause episode is stored as a brady pause episode…and discarding the sensed cardiac signal includes not flagging the area of memory and allowing the area of memory to be overwritten. In some examples, the buffer memory 310 includes a temporary buffer that stores segments of one or more cardiac signals as they are sensed and sampled. The temporary buffer may be a circular buffer in which data is overwritten when the buffer is filled. If the episode is determined to be a true brady pause episode, the cardiac signal segment that includes the brady pause may be transferred to a different more permanent area of memory for later uploading.)
comprising: memory to store specific executable instructions; one or more processors configured to execute the specific executable instructions to verify or deny the candidate episode (Siejko, Fig. 3 and ¶0026; The pause detection circuit 315 may include one or more of a microprocessor, a digital signal processor, application specific integrated circuit (ASIC), or other type of processor, interpreting or executing instructions included in software or firmware.)
 for: obtaining a far field cardiac activity (CA) data set that includes far field CA signals for a series of beats; (Siejko, Fig. 3 and ¶0026; The cardiac signal sensing circuit 305 generates a sensed cardiac signal representative of electrical cardiac activity of a subject. ¶¶0041-0042; In the example of FIG. 6, four R-waves are used in determining the pre-pause central tendency value. The pause detection circuit may also calculate an intra-pause threshold of amplitude of signal samples during the intra-pause duration. These signal samples would be included after the last R-wave sensed 642 and before the first R-wave 644 sensed after the detected candidate pause. In some examples, the intra-pause threshold is calculated)
Siejko, Fig. 6 and ¶0040; An intra-pause duration 640 is timed in the candidate pause signal. The timing of the intra-pause duration begins a specified time after the last R-wave sensed 642 before the detected candidate pause episode. In some examples, the intra-pause duration begins after a refractory period is timed for the last R-wave sensed 642; ¶0042; The pause detection circuit may also calculate an intra-pause threshold of amplitude of signal samples during the intra-pause duration. These signal samples would be included after the last R-wave sensed 642 and before the first R-wave 644 sensed after the detected candidate pause.)
  wherein the segment precedes a QRS complex within the CA signals, (Siejko, ¶0037; The cardiac signal is mainly composed of signal energies less than 40 Hz. Using a high pass filter with a 55 Hz frequency pole removes the P-QRS-T complexes and any signal components above 55 Hz remain.)
Siejko does not disclose identifying turns in the segment of the CA signals. Mahajan, however discloses the limitation.   Mahajan discloses identifying turns in the segment of the CA signals (Mahajan, Abstract; determine a number of turns in the secondary cardiac signal segment; ¶0040; a turn is defined as a change in the cardiac signal from the positive direction to the negative direction, or from the negative direction to the positive direction. A determination of noise in the cardiac 
determining whether the turns exhibit a turn at least one of an amplitude or frequency characteristic that exceed a turn characteristic exceeds a corresponding threshold; (Mahajan, ¶0049; The alignment circuit 520 then identifies a signal peak in the secondary cardiac signal that exceeds a specified threshold signal amplitude value. In some examples, the signal peak of the secondary cardiac signal can be determined as the maximum of the absolute value of the signal amplitude in a specified time window; ¶0058; In some examples, a cardiac signal is declared noisy when the number of turns in the sampled cardiac signal segment exceeds a specified turn count threshold.)
declaring the segment of the CA signals as a noise segment based on the determining operation; (Mahajan, ¶0058; In some examples, a cardiac signal is declared noisy when the number of turns in the sampled cardiac signal segment exceeds a specified turn count threshold. ¶0062; The noise detection circuit 525 compares a number of turns in each of the N detection sub -windows to the first specified turn count threshold, and generates the indication of noise when the number of turns in each of the first cardiac signal segment N detection sub -windows satisfies the first specified turn count threshold.) Consequently, it would have been obvious for a person of Mahajan, ¶0049)
and classifying the candidate episode to be a false arrhythmia detection based on the declaring the noise segments. (Siejko, ¶0027; The pause detection circuit 315 processes the cardiac signals of candidate pause episodes to identify noise events in the sensed cardiac signal and discards the sensed candidate pause signal of the candidate pause episode when a number of noise events satisfies a specified noise event number threshold. ¶0036; At 520, if any of the methods meet the criteria for a false brady pause, the episode is rejected; ¶0046; Other signal-to-noise metrics may be used by the pause detection circuit to determine brady pause or false brady pause.)
Regarding claim 12,   Mahajan discloses the system of claim 11, wherein the at least one of the amplitude or frequency characteristic corresponds to turn amplitude and wherein the determining operation comprises analyzing the turn amplitude relative to a turn amplitude threshold, (Mahajan, ¶0049; The alignment circuit 520 then identifies a signal peak in the secondary cardiac signal that exceeds a specified threshold signal amplitude value. In some examples, the signal peak of the secondary cardiac signal can be )
the one or more processors is further configured to designate turns, for which the turn amplitudes exceed the turn amplitude threshold, as substantial turns. (Mahajan, ¶0053; the adaptive peak detection threshold value is updated to be a specified percentage or fraction (e.g., 60%) of the amplitude of the identified signal peak in the secondary cardiac signal when the secondary signal is determined to be non-noisy. If the secondary signal is determined to be noisy, the current value of the adaptive peak detection threshold value is maintained at block 725, rather than updated.)
Regarding claim 13,   Mahajan discloses the system of claim 12, wherein the at least one of the amplitude or frequency characteristic further corresponds to turn frequency for substantial turns and wherein the determining operation comprises analyzing the turn frequency for substantial turns relative to a turn frequency threshold. (Mahajan, ¶0058; In some examples, a cardiac signal is declared noisy when the number of turns in the sampled cardiac signal segment exceeds a specified turn count threshold; ¶0062; The noise detection circuit 525 compares a number of turns in each of the N detection sub -windows to the first specified turn count threshold, and generates the indication of noise when the number of turns in each of the first cardiac signal segment N detection sub -windows satisfies the first specified turn count threshold )
Regarding claim 14, Mahajan discloses the system of claim 11, wherein the processor is further configured to set noise flags based on relations between a turn amplitude and the turn amplitude threshold and between the turn frequency and a turn frequency threshold. (Mahajan, ¶0049; The alignment circuit 520 then identifies a signal peak in the secondary cardiac signal that exceeds a specified threshold signal amplitude value. In some examples, the signal peak of the secondary cardiac signal can be determined as the maximum of the absolute value of the signal amplitude in a specified time window; ¶0058; In some examples, a cardiac signal is declared noisy when the number of turns in the sampled cardiac signal segment exceeds a specified turn count threshold.)
Regarding claim 15,    Siejko discloses the system of claim 11 , wherein the processor is further configured to modify the CA signals when the candidate episode is classified to be a false arrhythmia detection, (Siejko, Abstract; discard the cardiac signal of the candidate pause episode when a number of noise events satisfies a specified noise event number threshold. ¶0007; The pause detection circuit is configured; identify noise events in a stored cardiac signal; and discard the cardiac signal of the candidate pause episode when a number of noise ; ¶¶0027-0028; storing the sensed cardiac signal as a true brady pause episode includes flagging the area of memory as a brady pause episode, and discarding the sensed cardiac signal includes not flagging the area of memory and allowing the area of memory to be overwritten.  In some examples, the buffer memory 310 includes a temporary buffer that stores segments of one or more cardiac signals as they are sensed and sampled. ¶0037; The candidate episode can be stored when the detected noise events is less than the threshold.)
and thereafter apply an arrhythmia detection process that is dependent on RR interval variability, (Siejko, ¶0029; The brady pause detection can be viewed as a two-tiered approach. In the first tier, the candidate pause episodes are determined based on intervals between depolarization (e.g., R-R intervals). If a sensed depolarization interval exceeds a specified threshold time interval (e.g., 3 seconds), the interval is identified as a candidate pause episode. The candidate pause episode is then further processed in the second tier to determine whether the candidate pause episode is a true brady pause episode.)
wherein the overlaying operation comprises defining the noise search window to overlap a portion of CA signal that does not overlap with a QRS complex or a T-wave In Siejko, ¶0037; The cardiac signal is mainly composed of signal energies less than 40 Hz. Using a high pass filter with a 55 Hz frequency pole removes the P-QRS-T complexes and any signal components above 55 Hz remain.)
Regarding claim 17,    Siejko discloses the system of claim 11, further comprising an implantable cardiac monitor that houses the memory and one or more processors, and that houses sensors to obtain the CA signals for the series of beats. (Siejko, Figs. 1 and 3 and ¶0026; The pause detection circuit 315 may include one or more of a microprocessor, a digital signal processor, application specific integrated circuit (ASIC), or other type of processor, interpreting or executing instructions included in software or firmware. )
Regarding claim 18, Siejko discloses the system of claim 11, further comprising an implantable cardiac monitor that comprises sensors to obtain the CA signals and a telemetry circuit to transmit the CA signals to a local external device. (Siejko, Figs. 1 and 3 and ¶0026; The device 300 includes a cardiac signal sensing circuit 305 that may be operatively coupled to electrodes,)
Regarding claim 19,    Siejko discloses the system of claim 18, further comprising a local external device that includes the memory and one or more processors for performing at least a portion of the overlaying, identifying, determining, declaring, shifting, and modifying operations. (Siejko, Figs. 1and ¶0019; The system 100 typically includes an external device 170 that communicates with a remote system 196. In some examples, the remote system .)
Regarding claim 20,    Siejko discloses the system of claim 18, further comprising a remote server that includes the memory and one or more processors for performing at least a portion of the overlaying, identifying, determining, declaring, shifting, and modifying operations. (Siejko, Figs. 1and ¶0019; In some examples, the remote system 196 provides patient management functions and may include one or more servers 198 to perform the functions.)
Regarding claim 21, Mahajan discloses the method of claim 1, wherein the determining further comprises: designating a subset of the turns as substantial turns based on a turn amplitude (Mahajan, ¶0053; the adaptive peak detection threshold value is updated to be a specified percentage or fraction (e.g., 60%) of the amplitude of the identified signal peak in the secondary cardiac signal when the secondary signal is determined to be non-noisy. If the secondary signal is determined to be noisy, the current value of the adaptive peak detection threshold value is maintained at block 725, rather than updated.)
and analyzing a turn frequency for the substantial turns, declaring based on the analyzing. (Mahajan, ¶0058; In some examples, a cardiac signal is declared noisy when the number of turns in the sampled cardiac signal segment exceeds a specified turn count threshold; ¶0062; The noise detection circuit 525 compares a number of turns in )
Regarding claim 22, Mahajan discloses the system of claim 11, wherein the one or more processors are further configured to perform the determining by: designating a subset of the turns as substantial turns based on a turn amplitude (Mahajan, ¶0053; the adaptive peak detection threshold value is updated to be a specified percentage or fraction (e.g., 60%) of the amplitude of the identified signal peak in the secondary cardiac signal when the secondary signal is determined to be non-noisy. If the secondary signal is determined to be noisy, the current value of the adaptive peak detection threshold value is maintained at block 725, rather than updated.)
and analyzing a turn frequency for the substantial turns, the declaring based on the analyzing. (Mahajan, ¶0058; In some examples, a cardiac signal is declared noisy when the number of turns in the sampled cardiac signal segment exceeds a specified turn count threshold; ¶0062; The noise detection circuit 525 compares a number of turns in each of the N detection sub -windows to the first specified turn count threshold, and generates the indication of noise when the )
Regarding claim 23, Siejko discloses wherein the overlaying operation comprises defining the noise search window to overlap a portion of CA signal that does not overlap with the QRS complex and a T-wave in the segment of the CA signals. (Siejko, ¶0037; The cardiac signal is mainly composed of signal energies less than 40 Hz. Using a high pass filter with a 55 Hz frequency pole removes the P-QRS-T complexes and any signal components above 55 Hz remain.)
Regarding claim 24, Siejko discloses wherein the overlaying operation comprises defining the noise search window to overlap a portion of CA signal that does not overlap with the QRS complex or a T-wave in the segment of the CA signals. (Siejko, ¶0037; The cardiac signal is mainly composed of signal energies less than 40 Hz. Using a high pass filter with a 55 Hz frequency pole removes the P-QRS-T complexes and any signal components above 55 Hz remain.)
Regarding claim 25, Siejko discloses wherein the one or more processors are further configured to perform a first pass detection process by an on-board R-R interval irregularity (ORI) process that analyzes the CA signals and declares the candidate episode that is subsequently classified. (Siejko, ¶0029; The brady pause )

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Siejko in view of Mahajan in view of Gunderson et al. (US Pub. 2006/0235476 A1).
Regarding claim 5, Mahajan discloses the method of claim 1, wherein the identifying the turns comprises identifying changes in a signal direction (Mahajan, ¶0040; a turn is defined as a change in the cardiac signal from the positive direction to the negative direction, or from the negative direction to the positive direction.)
Mahajan does not disclose by calculating a first derivate of the CA signals.  Grunderson in the same field of endeavor as Mahajan however discloses by calculating a first derivate of the CA signals at incremental points along the CA signals and finding the points where a sign of the derivative changes, labeling the points as turns. (Gunderson, ¶0099; locate a pattern in the derivative signal that shows a change in polarity of the derivative signal. Changes in the polarity of the derivative signal indicate the "peaks" in )  Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Mahajan with the known technique of calculating a first derivative of the CA signals, as taught by Grunderson, in order to locate peaks in the signal. (Gunderson, ¶0099)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/Supervisory Patent Examiner, Art Unit 2687